DETAILED ACTION
The current office action is in response to the communication filed on 7/8/21.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paper Submitted
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Information Disclosure Statement(s) as received on 7/30/21 are considered by the Examiner.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The disclosure is objected to because of the following informalities: 
Elements 120 and 130 of Fig. 1 are not described in the specification. Appropriate correction is required.
“…For example, node N1 may receive a message from node C3 destined for C3.” on page 7, [0025], should be “For example, node N1 may receive a message from node C3 destined for [[C3]] C2” (emphasis added). Appropriate correction is required.

Claim Objections
Claims 9-20 are objected to because of the following informalities:
Typically abbreviations/acronyms are used after an expansion is provided to the abbreviations/acronyms. However, in claims 9 and 15, “VLAN,” and “IP” are used before they are expanded. It is suggested to use expansions before using their abbreviations/acronyms. Appropriate correction is required.
The limitation “…receive the IP message…” in claim 9, line 12, should be “…receive the [[IP]] message…” (emphasis added) in order to resolve the lack of antecedent basis for the limitation. Appropriate correction is required. Similar corrections are required in claim 15, line 16.
The limitation “…second VLAN c, wherein…” in claim 11, lines 1-2, should be “…second VLAN [[c]], wherein…” (emphasis added) in order to resolve the typographical error in the limitation. Appropriate correction is required. 
The limitation “…communicating, between a virtual machine…” in claim 15, line 7, should be “…communicate, between a virtual machine…” (emphasis added) in order to resolve the typographical error in the limitation. Appropriate correction is required. 
The limitation “…sending, a message…” in claim 15, line 12, should be “… send, a message…” (emphasis added) in order to resolve the typographical error in the limitation. Appropriate correction is required.
All dependent claims are objected to as having the same deficiencies as the claims they depend from.
Note: For examination purposes, the claims will be interpreted based on the claim language suggested by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,070,619. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the instant application disclose receiving a message from a first cloud service provider to a second cloud service provider and routing the to the second cloud service provider using a first virtual routing table. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. By this rationale, the claims of the instant application are rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Richard et al. US 9,306,949. Discloses a cloud service provider enabling communication paths between isolated private clouds using a routing table.
Copeland. US 2015/0092772. Discloses enabling multiple cloud-based information providers to connect to a virtual private network.
Stubberfield et al. US 2014/0334495. Discloses providing virtual connections for multiple virtual private clouds within a public cloud provider’s infrastructure.
Paredes et al. US 2012/0151057. Discloses providing virtualized cloud services across a service provider network.
Lemieux. US 2014/0022951. Discloses establishing a network communication path between a source cloud and a destination cloud.
Raghu. US 2014/0006580. Discloses providing services that are distributed across multiple clouds.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnny Aguiar whose telephone number is (571)272-3563. The examiner can normally be reached on Monday to Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHNNY B AGUIAR/
Primary Examiner, Art Unit 2447
December 30, 2021